DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				    Status of the Application
1.	Acknowledgement is made of the amendment & Terminal Disclaimer received on 5/9/2022. Claims 1-22 are pending in this application. 
Information Disclosure Statement
2. 	If applicant is aware of any relevant prior art, he/she requested to cite it on form PTO-1449 in accordance with the guideline set forth in M.P.E.P. 609. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 1, 
		-line 1: after “circuit” insert --(BIST)--,
		-lines 13 & 18: in front of “logic circuits”, insert --said plurality of--,
		-line 14: delete “comprise” and insert --comprises--,
		-line 16: in front of “build-in-test-circuit”, insert --said--. 
	Re claim 3, line 3: delete “is”.
	Re claim 9, line 6: delete “substrate layers”, insert --substrates--.
	Appropriate correction is required. 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 1 & 8 cite “said plurality of logic circuits form at least a first interconnected array of processors, wherein said plurality of logic circuits form at least a second interconnected set comprising a first logic…third logic circuit” are not clear, because the logic circuits themselves don’t form a first interconnected array and a second interconnected set, but the first interconnected array and the second interconnected set combined to form the logic circuits instead. Claim 8 is lightly different form claim 1, it is not clear whether first to fifth logic circuits constitute in forming an interconnected array of processors. It is suggested to revise the claim to include “comprise” instead of “form” to avoid any further confusions. 
	Claim 15 cites “a first single-crystal substrate; a plurality of logic circuits” is not clear, because the claim does not clearly specify any connection/relationship between the two claimed features. 
	Claims 6, 7, 13, 14 & 20-22 cite “regions of reticle boundaries; and metal interconnect lines”, “one or more repair structures selected from the group consisting of antifuses and Direct-Write eBeam customization”, “contact-less automated self-testing circuit…”, “contact-less power harvesting unit…” are not clear, because the claims do not clearly specify any relationship/connection between these claimed features and/or with previous claimed features, and it is unclear where they form, how they connect or link to each other. 
	Claims 16 & 18 cite “a bonding plane disposed between adjacent layers in the device” is not clear, because there are no specified layers defined in the device, and there are not clear how many layers are there in the device to have bonding plane(s) disposed therebetween. 
For best understand and examination purpose, the claimed features will be best to understand based on disclosure of the specification and drawings and/or any applicable prior arts. 
Allowable Subject Matter
5.	Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
6.         Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/12/22